DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 13, 16, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brewer (US Patent 7322315), hereinafter Brewer.
	Regarding claim 1, Brewer teaches a pet home, comprising: a shell (cover 49 & frame; Fig. 2) having four sides (side walls 26, end wall 27; Fig. 4) and frame (side members 40, top member 41, connectors 42; Fig. 2) and a top (roof 25; Fig. 1); a substantially flat carrier bottom (pet supporting floor 21, opposite side members 30, opposite end members 31, and corner connectors 32; Fig. 1) that can be slid beneath the shell from any desired direction (carrier bottom, as described above, can be slid beneath the cover 49 from a direction desired by the user, as best understood by the examiner – corner connectors 32 can slide onto side members 40 in multiple configurations by spinning the bottom (as described above) of the frame prior to connection; See Figs. 2, 7 & 10) when at least one edge of the shell is lifted to a height that is substantially equal to a thickness of the carrier bottom (bottom (pet supporting floor 21, opposite side members 30, opposite end members 31, and corner connectors 32) can only slide beneath the cover 49 and onto side members 40 once the cover 49 (as attached to side members 40, top member 41 and connectors 42) is lifted to a height that is substantially equal to a thickness of the bottom; Figs. 2 & 4) and an attachment mechanism suitable for forming an attachment between said carrier bottom and a lower rim of said shell after the carrier bottom has been slid beneath the shell (straps 52, 53 form an attachment between the lower rim of cover 49 and the bottom of pet supporting floor 21 after the bottom (pet supporting floor 21, opposite side members 30, opposite end members 31, and corner connectors 32) has been slid into side members 40 which is beneath the cover 49; Figs. 1 & 4; Col. 4,  lines 47-51); wherein when said carrier bottom is attached by the attachment mechanism to said lower rim of said shell (bottom, as described above, is attached by straps 52, 53 to the lower rim of cover 49; Figs. 1 & 4), said carrier bottom (pet supporting floor 21, opposite side members 30, opposite end members 31, and corner connectors 32; Figs. 1-3) is in contact with an underlying surface over substantially all of a downward-facing side of the carrier bottom (the bottom of corner connectors 32 are an underlying surface of “a downward-facing side” of the bottom which have substantially their whole downward-facing surface in contact with an underlying surface (the tops of feet 34); Fig. 1), and wherein when the attachment is released, the shell is vertically removable from the carrier bottom (when straps 52, 53 are released the cover 49 is vertically removable from the bottom (pet supporting floor 21, opposite side members 30, opposite end members 31, and corner connectors 32; Figs. 1-3; Col. 4, lines 21-24).
Regarding claim 2, Brewer teaches the limitations of claim 1, as indicated above. Brewer further teaches wherein the shell includes a flexible cover (cover 49; Fig. 4) attached to a supporting frame (lightweight piece of fabric is stretched over the frame (side members 40, top member 41 & connectors 42; Fig. 2) of the pet house; Col. 1, lines 53 & 54).

Regarding claim 4, Brewer teaches the limitations of claim 2, as indicated above. Brewer further teaches wherein the frame can be at least one of folded and disassembled so that it can be stored in a flat configuration (cover 49 and pet supporting floor 21 can be flattened and the pieces of frame (side members 40, top member 41 & connectors 42; Fig. 2) rolled up in the cover 49 to form a small package for storage; Col. 6, lines 28-31).
Regarding claim 13, Brewer teaches the limitations of claim 1, as indicated above. Brewer further teaches wherein the attachment mechanism includes a plurality of straps that are attached to the shell and are removably attachable to fasteners attached to the carrier bottom (straps 52 & 53 attached to cover 49 are removably attachable to patches of fastening material 50 & 51 on the underside of floor 21; Fig. 5; Col. 4, lines 47-51).
Regarding claim 16, Brewer teaches the limitations of claim 1, as indicated above. Brewer further teaches wherein the shell includes a panel that can be opened for entry and/or removal of a pet (cover 49 includes a door flap 61 over entrance opening 62 that can be securely closed or rolled open for animal entry and exit; Fig. 4; Col. 5, lines 15-18).
Regarding claim 17, Brewer teaches the limitations of claim 16, as indicated above. Brewer further teaches wherein the panel can be opened and closed by a zipper (door flap 61 can be opened and closed by a zipper 60; Fig. 4).
Regarding claim 18, Brewer teaches a method of inserting a pet into a pet carrier, comprising: providing a pet carrier according to claim 1 (Brewer teaches this according to the explanation above); lowering said shell over said pet (frame (side members 40, top member 41, connectors 42) and cover 49 .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brewer as applied to claims 1 – 4, 13, 16 17 and 18 above, and further in view of Foley (US PGPUB 20130255592), hereinafter Brewer and Foley, respectively. 
Regarding claim 14, Brewer teaches the limitations of claim 13, as indicated above. Brewer further teaches hook-and-loop straps (straps 52 & 52; Fig. 4) but does not teach wherein the straps enable attachment to the fasteners by passing lower portions of the straps through loops provided by the fasteners, folding the lower portions so that they overlap upper portions of the straps, and attaching the lower portions to the upper portions using the hook-and-loop fastening. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brewer to incorporate the teachings of Foley to provide straps which pass through loops provided by the fasteners that are folded back on themselves because this would provide an alternative method of attachment that would more securely attach the fasteners to the cover via straps, as understood by one of ordinary skill in the art.
Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that “claim 1 is currently amended to require that when the carrier bottom is attached by the attachment mechanism to the lower rim of the shell, the carrier bottom is in contact with an underlying surface over substantially all of a downward-facing side of the carrier bottom. Brewer does not teach this.
In fact, Brewer teaches away from this requirement of claim 1. See for example col 1, lines 22-24, disparaging the prior art: “The current fabric houses are in direct contact with the ground, subjecting the animal to excessive cold, heat, moisture, and pests.” See also col 1, lines 54-55, describing Brewer’s invention: “The legs keep the animal up off the ground helping protect it from heat, moisture, and pests,” and col 6, lines 31-34: “The floor of the house is raised up off the ground to keep the animal dry and prevent excess dirt from entering the house and the floor can be used separately as a cot for the animal.”
Accordingly, Brewer does not anticipate claim 1 as currently amended, and furthermore it could not have been obvious to modify Brewer in light of any other prior art so as to meet this requirement of claim 1, because Brewer clearly teaches away from any modification that would cause the downward-facing side of the floor of his pet house to be in full contact with an underlying surface.”
As explained above, Brewer teaches a bottom that includes not only the pet supporting floor 21 but also the opposite side members 30, opposite end members 31, and corner connectors 32. The bottom of corner connectors 32 are in contact with an underlying surface (the tops of legs 33) over substantially all of a downward-facing side of the bottom. Therefore, Brewer does teach this newly added claim limitation.
 Applicant argued that “claim 1 is not anticipated by Brewer. Foley does not provide any of the requirements of claim 1 that are not taught by Brewer.
Therefore, claim 1 cannot be obvious due to Brewer in view of Foley. And because claim 14 depends on claim 1, at least for that reason claim 14 cannot be obvious due to Brewer in view of Foley, and the rejection of claim 14 under 35 USC 103 should be withdrawn. Applicant respectfully requests reconsideration thereof.
Furthermore, in making this rejection, the Examiner states that Foley teaches attaching the lower portion of straps 31 to the upper portion of strap 31 using hook-and-loop fastening; Fig. 3; Page 3, paragraph [0032]).
In fact, paragraph 32 of Foley states “The strap 31 includes a strip of hook and loop fastening material that mates to a complimentary strip 32 along the lower portion of the sack 10.” Foley fails to teach that a lower portion of a strap is attached to an upper portion of a strap. Instead, Foley teaches that the lower portion of the strap 31 is attached to a sack 10.
Accordingly, no combination of Brewer with Foley can provide all of the requirements of claim 14, and also for this reason the rejection of claim 14 under 35 USC 103 should be withdrawn.”
In response to applicant’s argument, Brewer does teach the limitations of claim 1, as explained above. Additionally, the argument that Foley does not teach attaching the lower portion of straps 31 to the upper portion of strap 31 using hook-and-loop fastening is not found persuasive, as the strap 31 does mate to strip 32. The fact that strip 32 is attached to sack 10 does not preclude it from teaching the limitations of claim 14. Therefore, as explained above, Brewer in view of Foley is found to still teach all of the limitations of claim 14.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643